DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-8, filed 7/15/22, with respect to 1, 3-4, and 6-12 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a detachable holographic display apparatus configured to dock a portable electronic device in an upper shelf to formulate a hologram and specifically including “a wireless charger device embedded into the upper shelf of the detachable holographic display apparatus, wherein the wireless charger is electrically connected to a wireless power supply unit and provides wireless charging to the portable electronic device, when the portable electronic device is inserted into the upper shelf of the detachable holographic display; the wireless power supply unit uniquely forming a frontal edge of the surrounding frame of the smartphone holder, wherein the frontal edge of the surrounding frame incorporates a first set of electrical wires connecting the wireless power supply unit to the wireless charger device embedded into the upper shelf, and a second set of electrical wires connecting the wireless power supply unit to a gesture recognition interface unit; a transparent sheet encapsulated by the surrounding frame of the smartphone holder, wherein a frontal edge of the transparent sheet is inserted into a back edge of the wireless power supply unit that forms the frontal edge of the surrounding frame of the smartphone holder, and wherein the transparent sheet completely fills up the rectangular center opening of the smartphone holder to provide a closed bottom surface for holding the portable electronic device in the upper shelf of the detachable holographic display apparatus”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        








/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622